Judge Owsley
delivered the opinion of the court.
This is an appeal from a decision of the court below, refusing to permit the answer of Kinsler to be tiled, and an order, directing the cause to be stricken from the docket.
But as a final decree appears to have been pronounced against Kinsler several years anterior to his applying for permission to file his answer, the court, no doubt, decided correctly in not allowing it to be filed; and although thecause may have been continued upon the docket, yet aS there appears to have been no order of the court, at the time in which the final decree was entered, either suspending its operation, or continuing the cause, the order direct*°g to stricken from the docket, is most unques-tionabiy correct.
Bibb for appellant.
With respect to the objection taken in the assignment of errors, in relation to the original decree against Kinsler, and the proceedings previously had, we have not thought proper to examine, for as the appeal is taken to the order refusing Kinsler permission to file his answer, and striking the cause from the docket, the enquiries of the court should be confined, exclusively, to the propriety of that order; and as, under the circumstances of the ease, we suppose it to have been correctly made, the decision of the court must be affirmed with cost.